Citation Nr: 1736438	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-12 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right leg residuals of a gunshot wound (hereinafter right leg disorder).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability, to include as secondary to the service-connected right leg disorder.  

Before a decision can be reached on this claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding VA's duty to notify, the Veteran was provided with a VCAA notice letter in March 2013.  However, it only included information regarding establishing service connection on a direct basis.  In September 2015, the Veteran filed a claim for low back secondary service connection to his right leg, but never received a VCAA notice for this related claim.  As such, the Veteran should be afforded another VCAA notice letter that includes information regarding establishing secondary service connection claims.  See 38 U.S.C.A. § 5103.

Additionally, the March 2013 RO decision and the March 2014 Statement of the Case both denied the Veteran's low back claim on the basis that there is no evidence indicating that the Veteran sustained a back injury in service.  However, review of the Veteran's service treatment records indicate that the Veteran sustained a back injury in August 1954 while playing baseball when he was still on active duty.

However, the Veteran has never been afforded a VA examination to evaluate his back disability, and an opinion has not been provided as to whether his back disability is directly related to his service, or to his service-connected disorder.

In light of the foregoing, the Board finds that a VA examination is needed before it can adjudicate the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter that includes notice regarding establishing secondary service connection claims.  A copy of the letter should be associated with the claims file. 

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain relevant VA treatment records dated from December 2016 to the present.

3.  After completing the development requested in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed low back disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)  The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's claimed low back disability. 

In identifying all pertinent diagnoses, the examiner should consider the May 2013 private medical treatment record from Vega Baja Radiology Center that contains an impression of lumbar spondylosis.

b)  For each current diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service.

In rendering such opinion, the examiner should, at a minimum, consider and address the August 1954 service treatment record indicating that the Veteran injured his back playing baseball.

c)  The examiner should opine as to whether it is at least as likely as not that the condition is (i) caused OR (ii) aggravated by the Veteran's service-connected right leg disability. 
"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression. 

If the Veteran's right leg disability is found to aggravate his claimed low back disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought. 

4.  After completing the development requested above, and any other action deemed necessary, re-adjudicate the Veteran's claim, with consideration of all evidence received since the issuance of the March 2014 Statement of the Case.  If the benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



